Citation Nr: 0500836	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-34 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel



INTRODUCTION

The veteran had active service from January 1959 to March 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part denied service connection for a low back disorder.  In 
July 2002, the veteran submitted a notice of disagreement 
(NOD).  In November 2003, the RO issued a statement of the 
case (SOC) to the veteran and his accredited representative 
which addressed the issue of service connection for a low 
back disorder.  In December 2003 the veteran submitted a 
substantive appeal from the denial of service connection for 
a low back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part. 


REMAND

In his February 2002 claim for service connection, the 
veteran advanced his chronic back disorder is due to several 
in-service back injuries.  The veteran's medical service 
records indicate he was treated for lower back pain twice in 
July 1959 and in February 1960.  In a February 2002 written 
statement, the veteran's treating physician Rajendert Lamba, 
M.D., noted the veteran's history of back injury, chronic 
back pain, and unlikelihood of improvement.  He claims that 
he has received treatment from this physician from 1996 to 
2002.  In another February 2002 written statement, the 
veteran indicated being treated at the Tampa, FL VA medical 
facilities for his back disorder.  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant VA and private treatment clinical documentation 
which could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). 

Additional VA evaluation would be helpful in resolving the 
issue raised by the instant appeal.  This REMANDED for the 
following action:

1. Contact the veteran and request that 
he provide information as to all 
treatment of his back disorder.  Upon 
receipt of the requested information and 
the appropriate releases, contact 
Rajendert Lamba, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, pertaining to 
treatment provided to the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.

2.  Obtain copies of all VA clinical 
documentation, not already of record, 
pertaining to the veteran's treatment, 
including the Tampa, FL, VA medical 
facility, for incorporation into the 
record.

3.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the veteran's lower back 
disorder.  The examiner should advance an 
opinion addressing the following 
questions: (1) What is the etiology of 
any identified back disorder (2) Is it 
more likely than not (i.e., probability 
greater than 50%); or less likely than 
not (i.e., probability less than 50%) 
that any of the veteran's back disorder 
?	had its onset in or otherwise 
originated during active service or, 
if not, 
?	became manifest to a compensable 
degree within one year of service 
separation, or 
?	is any way causally related to his 
active service.

4.  Readjudicate the veteran's 
entitlement to service connection for a 
chronic lower back disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran must be given an 
opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).






	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

